IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0279
                               Filed March 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRADLEY STEVEN GRAHAM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David Porter, Judge.



      Bradley Graham appeals the judgment finding him guilty of two counts of

forgery and one count of third-degree theft. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                            2


AHLERS, Judge.

       On June 10, 2019, Bradley Graham entered a branch of a credit union to

cash a check. Graham had an account at the credit union and was known to the

tellers. The check Graham presented was made payable to Graham in the amount

of $995.56 and purported to be drawn on the account of “Fawn Manufactering.”

Despite the spelling error and other facial issues with the check,1 a teller cashed it

for Graham.

       About four hours later, Graham returned to the credit union and presented

a second check to cash to the same teller. The second check was in the same

amount as the first and appeared to be identical in all respects except the second

check bore a check number one number higher than the first. The teller became

suspicious of the similarities between the checks, finding it particularly odd that the

same customer would have a second check for an identical amount dated on the

same date. The teller took the second check to the credit union manager.

       The manager determined both checks were counterfeit and confronted

Graham. During their conversation, Graham stated the checks were payment for

landscaping work he had done and the sequential check numbers had to do with

back pay he was owed. The manager learned Graham had already spent the cash

received from cashing the first check. When Graham was informed the credit

union would not cash the second check and he would need to reimburse the credit

union for the proceeds of the first check, Graham agreed to a repayment plan.



1The teller noted the check was “a little off,” but it “didn’t really raise a flag.” Closer
scrutiny of the check later revealed it had mismatched routing numbers, fonts of
different sizes, and lighter printing on some areas.
                                           3


However, after being allowed to leave, Graham did not return to the credit union.

He did not reimburse the credit union and did not contact the manager. The

manager contacted the police.

         Police investigation revealed Graham had been employed by Fawn

Manufacturing for about one month approximately two years prior to the dates on

the checks. Graham did not do any landscaping or other work for Fawn in 2019,

and Fawn did not owe him any back pay.

         Graham was charged with two counts of forgery and one count of theft in

the third degree. The jury found Graham guilty as charged. Graham appeals,

challenging the sufficiency of the evidence on all three counts.

I.       Issues Presented

         Regarding the forgery counts, Graham asserts there is insufficient evidence

to establish he knew the checks were altered or created without permission of the

account holder. Regarding the theft count, he asserts there is insufficient evidence

to establish he knowingly deceived the credit union when presenting the first

check.

II.      Standard of Review

         Claims of insufficiency of the evidence are reviewed for correction of errors

at law. State v. Benson, 919 N.W.2d 237, 241 (Iowa 2018). “We will uphold the

verdict on a sufficiency-of-evidence claim if substantial evidence supports it.” State

v. Schiebout, 944 N.W.2d 666, 670 (Iowa 2020). “Evidence is substantial ‘if, when

viewed in the light most favorable to the State, it can convince a rational jury that

the defendant is guilty beyond a reasonable doubt.’” Id. (quoting State v. Trane,

934 N.W.2d 447, 455 (Iowa 2019)). “In reviewing challenges to the sufficiency of
                                         4


evidence supporting a guilty verdict, courts consider all of the record evidence

viewed in the light most favorable to the State, including all reasonable inferences

that may be fairly drawn from the evidence.” State v. Reed, 875 N.W.2d 693, 704

(Iowa 2016) (quoting State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012)).

III.   Discussion

       Graham challenges the sufficiency of the evidence supporting the

knowledge element of each charge: with respect to the forgery charges, the

requirement that he “knew the check was altered or created without the permission

of the account holder”; and with respect to the theft charge the requirement that he

“knowingly deceived the credit union by uttering the check.”2

       Graham bases his challenge on the fact there was no direct evidence he

knew of the counterfeit nature of the checks. He claims the State’s evidence of his

knowledge amounts to no more than “speculation, suspicion and conjecture.” See

State v. Schlitter, 881 N.W.2d 380, 389 (Iowa 2016) (noting substantial evidence

requires a fair inference of guilt and “not merely suspicion, speculation, or

conjecture”).

       While Graham might be right that there was no direct evidence of his

knowledge, there is ample circumstantial evidence.       See State v. Ernst, ___

N.W.2d. ___, ___, 2021 WL 297250, at *5 (Iowa 2021) (recognizing direct and

circumstantial evidence as equally probative). “Knowledge is seldom capable of



2 Because these are the definitions the court provided in the jury marshaling
instructions, and Graham did not object, they are law of the case. See State v.
Canal, 773 N.W.2d 528, 530 (Iowa 2009) (holding when no objection to instructions
is made at trial, “the jury instructions become the law of the case for purposes of
our review of the record for sufficiency of the evidence”).
                                         5

direct proof but is usually inferred from surrounding circumstances.” State v.

Boose, 202 N.W.2d 368, 370 (Iowa 1972). The surrounding circumstances in this

case provide proof of Graham’s knowledge that goes beyond mere suspicion,

speculation, or conjecture.

         Graham presented two sequentially-numbered checks dated the same day

in the same amount. A rational jury could conclude this should have raised the

same suspicions of authenticity of the checks to Graham as they did to the teller,

negating Graham’s suggestion that he was unaware of the counterfeit nature of

the checks. Additionally, Graham presented one check, was successful in cashing

it, and returned to cash the identically-dated second check. A rational jury could

view this sequence of events as a calculated plan by Graham to do a test run with

the first check, and, having success with the test run, return to cash the second

check.

         Additionally, Graham’s conduct during his interview with the credit union

manager supports a finding Graham knew of the counterfeit nature of the checks.

First, there is the issue of Graham’s story about the checks. Graham told the

manager the checks were for landscaping work he had done. His explanation for

having the second check was that it was for back pay he was owed. However, the

evidence at trial established Graham had not worked at Fawn Manufacturing for

over two years, was owed no back pay, and had done no landscaping work for

Fawn Manufacturing. Based on this evidence, a rational jury could conclude

Graham was weaving a false story about the checks and he was doing so because

he knew the checks were fraudulent. See Ernst, 2021 WL 297250, at *4 (“[A] false

story told by a defendant to explain or deny a material fact against him is by itself
                                          6


an indication of guilt and . . . is relevant to show that the defendant fabricated

evidence to aid his defense.” (citation omitted)).

       Second, there is Graham’s reaction when confronted with the information

the checks were counterfeit. If, as Graham suggests, he thought the checks were

legitimate, a rational jury might expect Graham to express surprise that the checks

were counterfeit and insist on calling the issuer of the checks to try to determine

why there was a problem with the checks and how the issuer was going to

reimburse him. Graham did not do that or anything like it. Instead, Graham readily

agreed to reimburse the credit union for the cash received in return for the first

check. A rational jury could conclude Graham’s reaction to being informed of the

counterfeit nature of the checks implied he already knew the checks were not

authentic. See State v. Thomas, 847 N.W.2d 438, 446 (Iowa 2014) (noting a

defendant’s reaction to events may imply guilty knowledge in assessing the

sufficiency of the evidence when knowledge is at issue).

IV.    Conclusion

       When viewing the record as a whole in the light most favorable to the State,

we find substantial evidence for a jury to conclude Graham knew the checks were

“altered or created without permission of the account holder,” and Graham

“knowingly deceived the credit union” by cashing the first check. Finding no

reversible error, we affirm.

       AFFIRMED.